Title: Adams’ Minutes of Crown Evidence: 27 November 1770
From: Adams, John
To: 


       James Dodge . . .seemed to come from close before them, i.e. I took it, the snow was flung on Purpose. I took it, the? soldiers pushed, to keep the Inhabitants off. Saw no Oyster Shells thrown, and believe there were none. A Cake of Ice covered the Pavement there, and covered up all the shells.
       Samuel Clark. Saw White, before the Affray. He stood Sentry. He spoke to me, and asked me how we all did? I said pretty well. No body at all with the sentinel then.
       Edward Gambett Langford. Met 20 or 25 Boys and young Men, by the Centry Box. They said the sentry had knocked a Boy down. White is the Centry. I spoke to him, and bid him not be afraid. Saw Kilroy there that night. The Boys were swearing and cursing at him, but I saw no thing thrown. Centry got up to the Door and tryed to open it, but could not and then, he call’d out, what he Said I dont know. He levelld his Piece, but I told him not to be afraid. Then he took his Gun down. The young Shavers there said he had knocked a Boy down. At the Party, S. Gray came to me, took me by the shoulder and said what is here to pay? I said I dont know but I believe Something or other would come of it, by and by. S. Gray was just by me, when the 1st Gun went off. I stood so near that they might have reached me, and they did. A Bayonet went thro my Cloaths. I heard the Word Fire, twice, once G–d d—n you fire. About 40 or 50 People in the Streets, but others coming from Quaker Lane and Royal Exchange Lane. I had a Stick. I tho’t 7 or 8 Soldiers. Dont know who fired the 1st Gun. I stood about ½ Way between the Centry Box and Royal Exchange Lane. I saw Kilroy fire, and Saml. Gray fell and struck my left foot. I knew him before, very well, and know it was he.  there was 2 or 3 at Kilroys right. With red coats, but cant say whether armed or not. I said God d—n you, dont fire, or damn you dont, and he fired at once. Gray stood still by me. Kilroys Gun went off and S. Gray fell, and I heard no Gun by his at that time. Gray spoke to nobody but me, that I heard. He had no Weapen, was naked. Threw no snow Ball, or any Thing. Grays Hands were in his Bosom. I was looking Kilroy right in the Face. I heard the Ratling of Guns, but saw nothing flung. I took it Kilroys Gun kill’d Gray. Did not see that Kilroy aimed at Gray any more than me. He designed to kill both of us I suppose.
       
       Francis Archibald Jnr. I Saw Kilroy, that Night, go from the main Guard to the Centry. I took it there were 6 besides the Corporal, in the Party. Dont recollect any other. Wa
      